14-15-00541-CV


                    Local Rule Notice of and Assignment
                   of Related Case in Original Proceedings         FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                            6/23/2015 1:04:43 PM
      As required by the Local Rules Relating to   AssignmentCHRISTOPHER
                                                              of Related Cases
                                                                            A. PRINE
                                                                     Clerk
to and Transfers of Related Cases between the First and Fourteenth Courts of
Appeals, I certify that the parties to this Original Proceeding have a current
appeal pending as set out below in the Fourteenth Court of Appeals:


            Caption:                In the Interest of KMM and MWM
            Trial court
            case number:            2006-45711


            Appellate court
            case number:            14-15-00204-CV


                              _____/S/ Walter P. Mahoney, Jr.____________
                              Walter P. Mahoney, Jr.
                              Attorney for Applicant
                              3668 Burke Rd.
                              Pasadena, TX 77504
                              281-998-9450
                              281-998-9430 fax
                              SBN: 12844600


                              _________06-23-2015__________